Citation Nr: 1209814	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  05-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in April 2008 and September 2010 for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for an acquired psychiatric disorder, to include bipolar disorder, must be remanded for further development.  In particular, the Board finds that a remand for a supplemental VA opinion is necessary for the following reasons.

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current psychiatric disorder began during his active service.  

Service treatment reports reflect that no psychiatric abnormalities were found upon clinical evaluation in an April 1974 examination, just prior to the Veteran's entry into active service.  In September 1974, the Veteran complained of being nervous which he reportedly had been through basic training.  At this time, he was out of his basic training for two and a half weeks.  He was diagnosed with questionable anxiety reaction and referred for further evaluation.  In a September 1974 consultation report, the Veteran was noted to have a severe anxiety and depressive reaction to his present situation and concern over his family situation and it was noted that the service medical examiner had some doubt as to whether the Veteran would sufficiently be able to adapt to military life and be a productive individual.  At this time, it was also noted the Veteran's eczema was significantly aggravated by his anxiety and stressful situations and that this would possibly warrant separation from active service through medical channels.  In October 1974, the Veteran was provided a Medical Board evaluation in which he was diagnosed with moderate atopic dermatitis, mild asthma, and moderate hay fever.  He was found to be unfit for induction and was recommended for separation from active service.  An October 1974 separation examination revealed no findings of psychiatric abnormalities upon clinical evaluation.  

In a September 1996 VA general medical examination, the Veteran was diagnosed with chronic depression and chronic anxiety.  

VA outpatient treatment reports from March 2001 to January 2002 reflect that the Veteran was treated for and diagnosed with bipolar disorder, characterized as mixed and depressed.  In March 2001, the Veteran reported a history of being hospitalized for severe depression on two occasions, in 1984 and in 1999, with suicidal ideation on both occasions.  Both hospitalizations were also reportedly after each of his divorces.  In October 2001 the Veteran was hospitalized for a suicide attempt and was discharged over a month later in November 2001 with a diagnosis of bipolar disorder, mixed, depressed type.  He was thereafter enrolled in a day treatment center in November 2001.  

In February 2003, the Veteran was scheduled for VA examinations, including a VA examination for mental disorders in connection with the claim on appeal, and his examinations were cancelled.  In the report reflecting the cancellation of these examinations, it was noted that the Veteran was in the hospital in Bloomington, Illinois on life support and his family was not sure if he would survive.  It was not specified whether he was at a VA hospital or private hospital.  

In an April 2004 lay statement, the Veteran's mother reported that, prior to his entrance into the military, the Veteran had no psychiatric treatment whatsoever, and was a perfectly normal teenage son.  She also reported that when he got out of the military, he "went off the deep end," she had no idea what happened to him, and he was a completely different person than he was when he entered active service.  Finally, she stated that ever since the Veteran was discharged from the military, he has had mental problems.  

VA outpatient treatment reports from February 2007 to May 2009 reflect that the Veteran was treated for and diagnosed with bipolar disorder, depressed.  

In an October 2009 VA examination, the Veteran reported that he had been heavily drinking prior to entering active service, that his father had been physically abusive in his childhood prior to his active service, and he reported he felt upset during active service due to family problems.  The Veteran also reported that he had tried to kill himself 37 times in his life, his first psychiatric hospitalization was in 1978, and his last psychiatric hospitalization was in 2002.  He was diagnosed with bipolar disorder, controlled with medications as likely as not, and alcohol and cannabis abuse, in full sustained remission.  The VA examiner concluded that the Veteran's current psychiatric diagnosis and difficulties did not appear to be related to the four months that he spent in military service and that symptoms of anxiety and depression were not early manifestations of his current psychiatric diagnosis (less likely than not) of bipolar disorder.  

In this case, the Board finds that the October 2009 VA examiner's opinion is inadequate as he has provided no rationale to support his conclusions.  The Board also notes that while the examiner cited to the service treatment reports, he does not discuss them in support of his opinion.  The Board also observes that the VA examiner did not discuss the April 2004 lay statement provided by the Veteran's mother.  

Based on the foregoing, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder, to include bipolar disorder, had its onset in service or was otherwise related to service.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from March 2001 to January 2002 and from February 2007 to May 2009, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from 2002 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should arrange for the claims file to be forwarded to the VA examiner who provided the October 2009 VA examination, to review the claims file and provide the opinions as requested below, or if unavailable, a similar specialist.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  In particular, the examiner should review a copy of this remand, the competent lay statement from the Veteran's mother in April 2004 regarding the Veteran's mental health prior to service and a continuity of mental problems since his active service, the Veteran's reported history in the October 2009 VA examination, and the service treatment reports.  (Please note:  the April 2004 lay statement of record is competent evidence of a continuity of the Veteran's behavior observed by his mother prior to and since active service).  

The examiner is asked to provide the following opinions, including an explanation of the reasons and bases of the opinion:  

(a).  Indicate whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder (diagnosed as bipolar disorder) that is related to active military service or events therein.  In answering this question, the examiner should consider, among other things, the service treatment records demonstrating psychiatric treatment for severe anxiety and depressive reaction, the Veteran's reported history during the October 2009 VA examination, and the April 2004 lay statement of record from the Veteran's mother.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


